Title: 22d.
From: Adams, John Quincy
To: 


       At about 10 o’clock, Lucy and I, set out from Braintree. She came with me to Boston, to purchase, the remainder of the furniture that I shall want. We stopp’d at Milton, and saw Mrs. Warren; she was much affected at the news she lately received, of the Death of her Son Charles, in Spain a few Weeks after his arrival there. Nothing else was to be expected when he sailed from here, but however prepared we may be for the Death of a Friend; the tears of Nature, still must flow from the eye, and the sigh of sympathy from the heart.
       As we passed by Milton hall, we saw the Ruins, of the Windows. On the 21st. of March the Junior Sophister Class, cease reciting at 11 in the forenoon; they generally in the Evening have a frolic; yesterday they had it, at Milton-hall, and as they are not by any means at such times remarkable for their Discretion, we saw many fractures, in the Windows of the hall they were in.
       We got to Boston at about 1 afternoon; Mr. Cranch, and Dr. Tufts dined out. We dined with Mr. Foster; and soon after dinner, I footed it for Cambridge. When I got here I found all my things had arrived. Immediately after Prayers I went to the President, who said, “Adams, you may live with Sir Ware, a batchelor of Arts.” I made a most Respectful Bow, and retired. I was the greatest Part of the Evening, fixing all my things to rights.
      